FILED
                             NOT FOR PUBLICATION                           MAY 23 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


HONGXIA SUN,                                     No. 11-73965

               Petitioner,                       Agency No. A088-121-087

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Hongxia Sun, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration

judge’s decision denying her application for asylum and withholding of removal.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence the agency’s factual findings, applying the standards governing adverse

credibility determinations created by the REAL ID Act. Shrestha v. Holder, 590
F.3d 1034, 1039 (9th Cir. 2010). We deny in part and dismiss in part the petition

for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies within Sun’s testimony regarding when she first intended

to apply for asylum and regarding the existence of medical records aside from the

abortion certificate. See id. at 1048 (adverse credibility finding reasonable under

totality of circumstances). We do not consider Sun’s explanation of memory

failure regarding the medical records inconsistency because the BIA did not, see

Andia v. Ashcroft, 359 F.3d 1181, 1184 (9th Cir. 2004) (per curiam) (court

considers only the grounds relied upon by the BIA), and Sun does not contend the

BIA erred by failing to address it, see Martinez-Serrano v. INS, 94 F.3d 1256,

1259-60 (9th Cir. 1996). Finally, we lack jurisdiction to consider Sun’s argument

that she was not given an opportunity to explain the medical records inconsistency

at the hearing because she did not exhaust it to the BIA. See Barron v. Ashcroft,

358 F.3d 674, 678 (9th Cir. 2004). Accordingly, in the absence of credible

testimony, Sun’s asylum and withholding of removal claims fail.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                          2                                    11-73965